Citation Nr: 0326914	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits for small bowel 
ischemic thrombosis with necrosis, as secondary to service-
connected spondylolysis with postoperative fusion, L5-S1 or 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).  

2.  Entitlement to service connection for a shrinking sex 
organ. 

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for soft tissues.

6.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to Agent Orange exposure.

7.  Entitlement to service connection for stiffness, 
numbness, muscle spasm, achy joints, achy muscles, and 
jerking muscles.

8.  Entitlement to service connection for a stomach disorder.

9.  Entitlement to service connection for arterial occlusive 
disease, including as secondary to service-connected 
spondylosis with postoperative fusion, L5-S1.

10.  Entitlement to an increased evaluation for spondylolysis 
with postoperative fusion, L5-S1, currently rated as 60 
percent disabling.

11.  Entitlement to an increased (compensable) evaluation for 
residuals of a crush injury to the left foot.

12.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, W.H., F.E.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In addition to being service-connected for the disabilities 
mentioned on the title page, the veteran is also receiving a 
total disability evaluation for compensation purposes on the 
basis of individual unemployability (TDIU).

In January 2001, after adjudicating others issues then 
pending on appeal, the Board remanded the case to the RO for 
further development and adjudicative action.  

In March 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The claims of entitlement to compensation benefits for small 
bowel ischemic thrombosis with necrosis as secondary to 
service-connected spondylosis with postoperative fusion or 
pursuant to the provisions of 38 U.S.C.A. § 1151; service 
connection for a shrinking sex organ, chest pain, soft 
tissue, stiffness, numbness, muscle spasm, achy joints, achy 
muscles and jerking muscles; and increased evaluation for 
spondylosis with postoperative fusion at L5-S1 are addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  There is no probative, competent (medical) evidence of 
record which links clinical findings of memory loss to the 
veteran's service on any basis or to any service-connected 
disability.



3.  Peripheral neuropathy is not shown by the probative, 
competent evidence of record.

4.  There is no probative, competent (medical) evidence 
linking any stomach disorder to the veteran's service on any 
basis, or to any service-connected disability.

5.  Arterial occlusive disease is not shown by the probative, 
competent evidence of record.  

6.  The veteran's left foot disability is manifested by 
complaints of pain during periods of cold weather, and is not 
productive of a moderate foot injury.  

7.  The veteran's hemorrhoids are productive of no more than 
mild or moderate disablement.  


CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Peripheral neuropathy, including as secondary to Agent 
Orange exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  Arterial-occlusive disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).



5.  The criteria for a compensable rating for residuals of a 
left foot injury have not been met.  38 U.S.C.A. §§  1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 
5280, 5281, 5282, 5283, 5284 (2002). 

6.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§  1155, 5103A, 5107; 38 
C.F.R. §§ 4.7, 4.114 Diagnostic Code 7336 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document the diagnosis and 
treatment of the veteran's hemorrhoids and the incurrence of 
a fractured cuboid bone of the left foot.  

An enlistment examination was conducted in September 1967.  
The vascular, neurologic, and abdomen and viscera 
examinations were normal.  In January 1968, the veteran was 
treated for complaints of stomach cramps and rectal bleeding.  
There was no evidence of colitis, and minimal internal 
hemorrhoids were found.  

A low back condition was the only abnormality noted on the 
separation examination of August 1970.  The examinations of 
the remaining systems were marked as normal.  

A VA examination was conducted in November 1970.  On 
examination of the digestive system, the examiner noted that 
there was no evidence of tenderness, enlargements or masses 
on palpation.  It was also indicated that he had a history of 
rectal bleeding, but such bleeding was not found on 
examination.  Other than the involvement of both sciatic 
nerves, the neurological system was normal.

The veteran was well oriented, insight was fair, and his 
comprehension and coherence were good.  There was no sign of 
memory deficits, and the examiner noted that when considering 
the veteran's educational background, his social and 
industrial capacities were normal.  Abnormalities were not 
noted with regard to the cardiovascular system, and there 
were no varicose veins.  

The veteran was afforded a VA examination in February 1976.  
Abnormalities were not noted on the cardiovascular 
examination, and there were no varicose veins.  On the 
examination of the digestive system, internal and external 
hemorrhoids were not found, and the examiner did not find any 
enlargements, masses or tenderness.  The abdomen was normal.  
Memory loss was not noted on the examination of the nervous 
system.  It was noted that the only residual of the left foot 
injury was slight pain on internal rotation of the ankle.  

The veteran underwent electromyography (EMG) in April 1978.  
The examiner commented that it was a "confusing clinical 
picture with much psychogenic overlay" with a minimally 
abnormal EMG without conclusive evidence of peroneal nerve 
damage or radiculopathy.  The examiner pointed to the left 
foot crush injury as a cause of the complaints, but found 
that the evidence was inconclusive.  

In August 1978, the veteran underwent a L5-S1 intertransverse 
process posterolateral fusion with autogenous bone graft from 
the left posterior iliac crest.  The hospital summary report 
includes physical examination findings.  On examination, 
there was normal sinus rhythm and the abdomen was nontender 
with no masses.

A March 1981 EMG was normal.  In July 1981, the veteran 
underwent the following procedures: injection of the L4-5 
left nerve roots; a computed axial tomography (CAT) scan; a 
myelogram; and L5 laminectomy and fusion of the transverse 
process of L4, L5 and S1 and stabilization with Harrington 
compression rods.  

When admitted for treatment of spinal stenosis in May 1982, 
the examination revealed a benign abdomen, regular heart 
rhythm and rate without murmurs or gallops.  

In July 1982, the veteran underwent a decompression 
laminectomy of L4 through S1 and refusion of the L4-5 level 
and a nerve root exploration at the right S1.  

An EMG performed in January 1985 was normal.  In November 
1985, it was noted that the increase in back pain was equal 
to an upset stomach.  

The veteran was afforded a VA examination in January 1986.  
The cardiovascular system was normal.  The examination of the 
digestive system revealed a soft abdomen, and the examiner 
could not palpate the liver, spleen and kidneys.  There were 
no masses or tenderness, and the rectal examination was 
normal.  

The digital rectal examination revealed a moderate amount of 
external hemorrhoids, and a small prostate with no nodule.  
The proctoscopic examination revealed no mucosal lesion to 18 
centimeters.  The examiner commented on the benefits of a 
hemorrhoidectomy.  

On examination of the left foot, there were no signs of 
swelling or erythema, but there was pain on palpation.  There 
were no palpable osseous/soft tissue defects or masses.  
There were no keratotic lesions.  The foot exhibited a normal 
range of active and passive motion.  Muscle strength was 
good, and color and temperature were normal.  X-rays did not 
show signs of fracture or dislocation from previous trauma.  
The joint spaces were well maintained and there was slight 
plantar flexion of the left navicular with early signs of 
taloauricular beaking and left talonauricular joint.  The 
area of the pain complaints was in the area just distal to 
the left lateral malleolus.  There were no scars.  The 
tendons were not constricted or painful to the touch or with 
motion of the toes.  The arch was essentially normal.  The 
examiner could not clearly define clinical symptoms related 
to the crush injury, and found that other than the history, 
the left foot was normal.  

Electrodiagnostic and somatosensory studies were performed in 
June 1986.  The examiner did not see electrodiagnostic 
evidence of peripheral neuropathy.  The somatosensory study 
findings were compatible with acute or chronic right 
lumbosacral root or cord lesion.  

A VA examination was conducted in June 1986.  The veteran 
complained of left foot pain during periods of cold weather 
when he would wear tight footwear.  It was noted that a June 
1986 EMG was normal.  The examiner determined that there was 
no physical impairment of the left foot.  The x-rays revealed 
normal bone structures.  On the x-ray report, the examiner 
commented that the anterior process of the calcaneus was felt 
to be elongated, but that there was no evidence of injury.  

In February 1989, the examiner reported that the veteran was 
seen for an Agent Orange examination.  The examiner reported 
an assessment of arthritis, arthralgia and residuals of post-
operative lumbar spine surgeries.  

In May 1992, an examiner reported that there was no evidence 
of vascular disease.  VA records show that in 1992, the 
veteran was seen for complaints of abdominal pain and related 
symptoms, which the physicians initially thought represented 
pancreatitis.  In July 1992, the veteran also complained of 
hemorrhoid flare-ups when constipated.  An exploratory 
celiotomy was performed in September 1992 and revealed 
mesenteric venous thrombosis with necrosis nearly of the 
entire small bowel.  A resection, diverting loop jejunostomy 
and takedown of diverting loop jejunostomy were performed.  
The examination performed on admission was negative for 
rectal masses and the neurological examination was nonfocal.  

An examination report from 1996 reflects the following 
medical history: peptic ulcer disease; no murmurs or 
palpitations, but chest pain; removal of colon polyps in 1994 
and 1995, and normal bowel movements; pernicious anemia 
following bleeding ulcers; and no neurological problems.  The 
examination was negative for murmurs, jugular vein 
distension, bruits or peripheral edema.  The abdomen was soft 
and slightly tender in the right upper quadrant.  Bowel 
sounds were good and there was no Murphy's sign.  

On the rectal examination, there was good tone, no external 
hemorrhoids, stool in the vault, and no bleeding.  The 
examiner reported an assessment of allergic rhinitis, sleep 
apnea, dermatitis, peptic ulcer disease, migraines, history 
of a skin disorder, and degenerative joint disease of the 
back.  

The veteran was afforded a VA examination in February 1997.  
On the gastrointestinal examination, the examiner 
acknowledged a review of the record.  The history of the 
small bowel resection was noted.  The veteran denied rectal 
bleeding and complained of heartburn.  It was noted that an 
upper gastrointestinal (UGI) series was normal except for 
major small bowel resection.  The examiner estimated that the 
veteran's heartburn complaints were most likely secondary to 
increased acid that occurs following a massive small bowel 
resection.  

EMG and nerve conduction studies were performed for the 
neurological examination.  The examiner reported an 
impression of normal conduction study except the H-reflex 
showed significantly greater latencies of right tibial nerve 
than the left, suggestive of radiculopathy S1, right.  

On the orthopedic examination of the spine, the examiner 
reported that there was no significant foot drop or weakness 
noted in the left foot.  The examiner did not see any gross 
deformities.  

On the peripheral nerves examination, the veteran reported 
that subsequent to suffering from a high fever in 1991, he 
had problems forming new memories.  However, he also noted 
that the condition had improved.  He reported problems with 
intermittent numbness of the hands, as well as numbness and 
burning in the right hip and right foot.  The examiner found 
evidence of a residual loss of sensation in the L5-S1 root 
distributions on the right and the L5 distribution on the 
left.  The examiner did not see any other evidence of a 
generalized peripheral neuropathy and related the right lower 
extremity complaints to radiculopathy.  A clear memory loss 
problem was not found at that time.  In conclusion, the 
examiner stated the following:

In summation, there is clear evidence for 
a deficit related to his lower back and 
subsequent surgery, but no consistent 
findings to support a more generalized 
disorder of the nervous system.  

On a visit in March 1997, the examiner commented that the 
veteran's use of Prilosec relieved his stomach spasm.  In 
June 1997, an examiner noted significant arterial occlusive 
disease of the left popliteal and left antitibial and 
posterior tibial circulation.  

In November 1998, the veteran reported that he noticed rectal 
bleeding when he stopped taking coumadin and was not sure if 
the bleeding was related to his hemorrhoids.  The examiner 
advised the veteran to resume his use of coumadin and 
adjusted the dosage.  Later that month on a follow-up 
examination, the examiner did not see a problem with 
hemorrhoids.  

In May 2000, the veteran's complaints of hemorrhoidal 
bleeding and reported taking of coumadin were noted.  On a 
follow-up examination of June 2000, it was noted that the 
veteran refused a colonoscopy because he was fearful of any 
type of injection.  The examiner also noted a history of 
spinal cord injury, severe spasms of the abdomen and back, a 
history of hemorrhoids with bleeding, and a history of 
thrombosis of mesenteric artery necessitating removal of part 
of the colon.  In a note, the examiner commented on the 
veteran's concerns regarding the lack of documentation in the 
medical record about the symptoms related to his spinal cord 
injury.  

In December 2000, the veteran participated in a 
videoconference hearing conducted by the undersigned Veterans 
Law Judge.  He testified he noticed a memory loss after he 
suffered from a high fever when his bladder shut down.  He 
had complained to his physicians, but they did not enter his 
comments in the records.  Regarding peripheral neuropathy, 
the veteran reported that about four or five months prior to 
his discharge from service, he noticed problems with bad 
circulation and tingling in his hands and feet.  

He mentioned this problem to friends, but VA did not 
physically examine him until 1989.  He sought treatment from 
a private physician in 1973 for his back and bad circulation 
complaints.  The private physician did not have documentation 
of peripheral neuropathy and refused to testify on the 
veteran's behalf.  

The veteran testified that they were gassed with chemicals 
while serving in Vietnam, and that he was not certain what 
chemicals were used.  He started to feel sick after the 
incident and went to sick call.  The veteran was told that he 
was suffering from heat stroke.  He noted his suspicion that 
the peripheral neuropathy is related to chemical exposure.  
He also cited problems with autoimmune disorders.  

Regarding hemorrhoids, the veteran reported his refusal of a 
colonoscopy due to severe spasms.  He testified that the 
hemorrhoids would bleed for months and sometimes 
spontaneously.  

The veteran reported burning pain in both feet and noted 
muscle atrophy.  He was not undergoing treatment for his left 
foot at that time.  Other than pain, he had not experienced 
weakness and instability.  He would notice more pain during 
periods of cold weather.  He also noted severe cramps, which 
produce difficulty in accomplishing such tasks as putting on 
his socks.  

A VA joints examination was conducted in August 2001.  On 
examination, strength in the toes and ankle were a grade V.  
He had a brisk left knee jerk and an intact ankle reflex.  
The left foot appeared to be in plantigrade, without any 
cavovarus foot deformity.  There was mild tenderness about 
the original of the plantar aponeurosis, the medial navicular 
and medial ankle.  During the examination, the veteran 
developed a spasm in the left arch and complained of a cramp.  
The skin was intact in both lower extremities and circulation 
was adequate.  When he walked, he kept his right knee 
straight and circumducts the right leg.  He was able to stand 
on his left toes and heel, but not on the right.  X-rays of 
both feet revealed bilateral accessory naviculars, which the 
examiner indicated are an anatomic variant in some people.  
The examiner found that the veteran has bilateral accessory 
naviculars of both feet, which contribute to his foot pain.  

On the VA neurological examination of August 2001, the 
examiner acknowledged a review of the record and the 
veteran's complaints.  The examiner determined that the 
veteran was not suffering from peripheral neuropathy, but did 
find that he was suffering from radiculopathy secondary to 
the low back condition.  Regarding memory problems, the 
examiner found that the veteran seemed to have a mild deficit 
in forming new memories as revealed by screening testing.  
However, the examiner could not connect that in any 
reasonable way to the spinal cord disability or neurogenic 
bladder.  The examiner concluded that '[i]t would appear to 
be a separate and independent problem."  

On VA examination of the anus and rectum in September 2001, 
the examiner mentioned the veteran's coumadin therapy.  The 
examiner reported an assessment of history of mesenteric 
artery thrombosis with small bowel resection in 1992, and 
suspect "hypercoagulable" syndrome treated with coumadin.  

A series of VA examinations were conducted in April 2002.  On 
examination of the rectum and anus, the veteran reported that 
the hemorrhoids flare up from time to time and that they 
cause some occasional light bleeding when he wipes.  
Occasionally, he used suppositories when they flare up.  The 
examiner related the veteran's incontinence to the small 
bowel resection.  On examination, there was no evidence of 
external hemorrhoids.  Some moisture was present around the 
perirectal area, but there were no signs of active bleeding 
or fissure.  On the digital rectal examination, significant 
sized hemorrhoids were not present.  The examiner reported a 
diagnosis of history of hemorrhoids.  The examiner was not 
able to determine the degree of any internal hemorrhoids, as 
a proctoscopic examination would have been required.  

On examination of the foot, the examiner acknowledged a 
review of the claims folder.  The veteran complained of left 
foot pain in the arch and that he sometimes got cramps while 
standing and walking or while resting.  He was not taking any 
oral medications for his foot, and had not used corrective 
shoes, inserts or braces.  It was reported that the condition 
does not affect the veteran's usual occupation and daily 
activities.  

The examiner stated that the left foot appeared normal with 
no areas of bony protuberances, exostosis or anything of that 
nature.  Muscle strength was 5/5 against strong resistance.  
The examiner observed cramping in the arch on palpation, 
which worked out when weight was placed on the foot.  He 
walked with an antalgic gait on the right side, and the left 
extremity worked in a normal fashion.  He was able to stand 
erect.  Skin color, temperature and turgor were within normal 
limits and pulses were palpable.  Posture on standing was 
erect.  It was noted that squatting, supination, pronation 
and rising on toes were not performed.  The examiner did not 
see problems such as hammertoes, high arch, claw foot or 
other deformities.  X-rays revealed normally bony 
architecture, and did not show evidence of nonunion in the 
cuboid area.  The examiner concluded that nothing could be 
ascribed to as a residual of the left foot injury.  

An opinion was secured in March 2003 regarding the presence 
of any other stomach condition related to the veteran's 
service.  The examiner pointed out that the veteran was seen 
several times in the late 1990s for dyspepsia and short bowel 
syndrome.  The dyspepsia improved with treatment.  The 
examiner also found that the recent records showed that the 
veteran was no longer on any H2 blocker or protein pump 
inhibitors and were devoid of recorded complaints of 
dyspepsia and abdominal pain.  The examiner further noted 
that on the VA examination of April 2002, the veteran denied 
nausea, vomiting, dysphagia and odynophagia.  It was also 
indicated that although the veteran continued to have 
frequent small stools of short bowel syndrome, he did not 
experience malnutrition or dehydration.  The examiner 
concluded that no gastrointestinal condition could reasonably 
be related to the veteran's service or to the service 
connected conditions.  

Regarding arterial occlusive disease, the examiner could not 
find any notations indicating clinically significant 
peripheral vascular disease.  The examiner pointed out that 
the VA examination of September 2001 shows that the 
peripheral pulses in the lower extremities were good and that 
other notations from sources such as podiatry noted adequate 
pulses and non-ischemic lower extremities.  The examiner 
further found that there had been no descriptions of 
claudication and no episodes of lower extremity ischemic 
lesions.  



A reference was made to one notation involving arterial 
insufficiency on a June 1997 arterial plethysmogram, which 
showed pressures of 200 in each arm, 190 at the top of the 
leg, 160 below the knee, and 140 at the ankle.  The examiner 
explained that although abnormal, these reported pressures do 
not constitute clinically significant arterial occlusive 
disease.  It was further noted that there were no 
descriptions of claudication, medical or surgical 
intervention had not been instituted, and the progress notes 
were silent about any symptoms suggesting arterial vascular 
disease.  The examiner found that neuropathic changes with 
pain had been clearly demonstrated with regard to 
radiculopathy into the right lower extremity, which is 
secondary to the lumbar disc disease.  The examiner stated: 

Also, I suspect that arterial occlusive 
disease has been brought up because of 
the aforementioned mesenteric occlusion, 
which led to such a dramatic, and almost 
fatal illness in 1992.  In some later 
notes, this has been referred to as an 
arterial mesenteric occlusion, but in 
fact, the diagnosis was of venous 
mesenteric thrombosis with necrosis of 
the small bowel.  Again, no reasonable 
connection can be made to the veteran's 
spinal disc condition and the multiple 
prior lumbar spine surgeries.  

A review of the claims file shows that the veteran has 
submitted a number of articles related to Agent Orange and 
other medical matters, as well as photographs and maps of 
operations in Vietnam in 1967.  The record includes a copy of 
the veteran's enrollment in the Agent Orange Product 
Liability Settlement Fund.  The veteran also submitted 
various lay statements that include detailed descriptions and 
observations of the veteran's physical complaints and 
limitations.  In September 1998, VA received statements and 
photographs from the veteran in support of his claim.  


Criteria

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein, and not the result of the veteran's 
own misconduct.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  

The United States Court of appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b)(2002).



Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2002).


Agent Orange

"Herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, specifically: 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6)(i) (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to Agent Orange during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection will be established for the following diseases 
even though there is no record of such a disease during 
service: Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e) (2002).


The term "soft-tissue sarcoma"' includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2002).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).

The United States Court of Appeals for the Federal Circuit 
(CAFC) has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Consideration is to be 
given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
rating is assigned for moderate foot injuries.  A 20 percent 
rating is assigned when the condition is moderately severe, 
and a maximum rating of 30 percent is warranted for severe 
foot injuries.  When there is an actual loss of the use of 
the foot, a 40 percent rating is assigned.  

Diagnostic Code 5276 contemplates unilateral or bilateral 
flatfoot.  A 10 percent rating is assigned for moderate 
unilateral or bilateral acquired flatfoot with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the 
feet. 

A 10 percent rating is assigned under Diagnostic Code 5278 
for unilateral acquired claw foot when the great toe is 
dorsiflexed and there is some limitation of dorsiflexion at 
the ankle and definite tenderness under metatarsal heads.

Under Diagnostic Code 5279, a 10 percent rating is assigned 
for unilateral or bilateral anterior metatarsalgia.

Diagnostic Code 5280 contemplates unilateral hallux valgus.  
A 10 percent rating is assigned if operated with resection 
of metatarsal head, or is considered severe if equivalent to 
amputation of great toe.  Under Diagnostic Code 5281, severe 
unilateral hallux rigidus is rated as severe hallux valgus.

Under Diagnostic Code 5282, a 10 percent rating is assigned 
for unilateral hammertoe involving all toes without claw 
foot.  

A 10 percent rating is assigned for moderate malunion or 
nonunion of tarsal or metatarsal bones under Diagnostic Code 
5283.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
CAVC held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

The CAVC held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  

The CAVC remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

VA's General Counsel has held that depending on the nature of 
the foot injury, Diagnostic Code 5284 (foot injuries) may 
involve limitation of motion and would require consideration 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  VAOPGCPREC 9-98.  



Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss my be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any firm of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2002).

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a maximum 
rating of 20 percent is assigned for external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  A 10 percent rating is assigned 
for hemorrhoids that are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A noncompensable rating is assigned for mild or 
moderate hemorrhoids.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an appropriate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to service connection for 
peripheral neuropathy, a stomach condition and arterial 
occlusive disease, as well as increased ratings for a left 
foot disability and hemorrhoids in the July 1999 statement of 
the case, and the supplemental statements of the case issued 
in March 2000, October 2000, and March 2003.  

Furthermore, with regard to notice the Board points out that 
in May 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, by the March 
2003 supplemental statement of the case.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).


The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that in accordance with the 
Board's January 2001 remand, the RO secured all outstanding 
VA records and afforded the veteran the requested 
examinations.  As noted, during the hearing in December 2000, 
the veteran testified that records from a private physician 
were no longer available, and that the physician was not 
willing to provide a medical opinion.  See Personal Hearing 
Transcript of December 2000 at page 8.  

The veteran's response to the VCAA letter, received in May 
2001, reflect his report that he did not have any additional 
evidence to submit.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (codified at 38 C.F.R. § 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. §§ 5107(a), 5103 and 5103A (West 2002)); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Service Connection

Memory Loss

The veteran has alleged that he currently suffers from memory 
loss secondary to a high fever that had occurred when his 
bladder shut down.  However, the evidence as a whole, does 
not support the veteran's assertions.  

Complaints or findings of memory loss are not documented in 
the service medical records and the early post-service 
records, including VA examination reports of 1970 and 1976.  
Therefore, the evidence clearly shows that such disability 
did not become manifest during the veteran's service or prior 
to the period in which the veteran claims that the condition 
became manifest.  However, on the VA examination of 1997, 
which was conducted after the period that the veteran 
suffered from a fever, the examiner specifically stated that 
there was no clear memory loss problem found.  Although the 
VA examiner in August 2001 determined that the screening 
testing showed a mild deficit in forming new memories, the 
examiner ultimately concluded that such deficits are not 
related to the service-connected spinal cord disability or 
the neurogenic bladder.  

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Records from the veteran's treating physicians are 
devoid of any opinions on this matter.  Therefore, the only 
competent evidence on this issue consists of the VA 
examiners' opinions.  

Given the 2001 VA examiner's opinion, it is reasonable to 
find that there is not a nexus between any aspect of the 
neurogenic bladder or any other disability and the memory 
deficits shown on examination.  The VA examiner reviewed the 
entire body of medical findings and the veteran's complaints.  
Also, the review and examination were conducted in order to 
determine the correct source of the veteran's complaints.  
Therefore, the Board places great weight on this opinion.  



Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Therefore, the only remaining evidence in support of the 
claim consists of lay statements.  However, as medical 
expertise is required in this instance, the veteran is not 
competent to comment on a medical matter.  See Espiritu, 
supra.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for memory loss.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Peripheral Neuropathy

The service records show that the veteran was on active 
military duty in the Republic of Vietnam during the Vietnam 
era.  Therefore, he is presumed to have been exposed to Agent 
Orange during that service.  However, the medical evidence of 
record is lacking with regard to a diagnosis of peripheral 
neuropathy.

An Agent Orange examination report of 1989 is devoid of any 
complaints or diagnosis of peripheral neuropathy.  Also, in 
connection with the evaluation and treatment of his low spine 
condition, various neurological examinations and studies have 
been conducted over the years and were negative for 
peripheral neuropathy.  

Furthermore, on VA examinations conducted in February 1997 
and August 2001, the examiners explicitly stated that there 
was no evidence of peripheral neuropathy.  In the absence of 
proof of a present disability, a valid claim has not been 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As stated, the medical evidence is negative with regard to 
the matter of service connection for peripheral neuropathy, 
including as secondary to Agent Orange exposure.  The only 
remaining evidence in support of the claim consists of lay 
assertions.  However, as medical expertise is required in 
this instance, the veteran is not competent to comment on a 
medical matter.  See Espiritu, supra.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for peripheral neuropathy.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Stomach Disorder

The service records show a negative history for stomach 
problems and that the veteran was treated in January 1968 for 
complaints of stomach cramps.  However, there was no evidence 
of colitis and hemorrhoids were found.  Stomach problems were 
not noted on the separation examination.  Therefore, it is 
reasonable to conclude that the stomach cramps that the 
veteran suffered from in January 1968 were acute and 
transitory.  

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The post-service records do include reports of 
various stomach complaints and clinical findings.  For 
instance, some of the records reflect a reported history of 
peptic ulcer disease and in March 1997 the examiner commented 
that the use of Prilosec alleviated the veteran's stomach 
spasms.  

Therefore, there is competent evidence of stomach problems.  
However, the evidence is lacking with regard to a nexus 
between the stomach problems and the veteran's service or any 
service-connected disability.  

It can be argued that the recorded history of peptic ulcer 
disease and other complaints represent an ongoing stomach 
problem possibly related to the veteran's service or the 
veteran's service-connected disability.  However, in LeShore 
v. Brown, 8 Vet. App. 406 (1995), the CAVC held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
Even though the medical records include references to stomach 
complaints and a history of peptic ulcer disease, the only 
medical opinion of record has not linked the reported history 
and complaints to the veteran's service or any other service-
connected disability.  

In March 2003, the VA examiner found that no gastrointestinal 
condition could be reasonably related to the veteran's 
service or service-connected disabilities conditions.  In 
formulating the opinion, the examiner noted the various 
points in the medical records when the veteran sought 
treatment for stomach complaints and the noted improvement 
following treatment.  The examiner also pointed to the lack 
of complaints and symptoms noted on the examination conducted 
in April 2002.  The Board places greater probative weight on 
the findings of the VA examiner as the VA examiner reviewed 
the entire body of medical findings of record, the veteran's 
complaints, and the review and examination were conducted in 
order to determine the correct source of the veteran's 
complaints.  Further, it is the Board's responsibility to 
make such determinations.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Therefore, the only remaining evidence in support of the 
claim consists of the veteran's lay statements.  However, as 
medical expertise is required in this instance, the veteran 
is not competent to comment on a medical matter.  See 
Espiritu, supra.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a stomach disorder.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Arterial Occlusive Disease

Based on a longitudinal review of the record, the Board finds 
that the veteran has not been diagnosed with arterial 
occlusive disease.  The first documented reference to the 
condition appears in a June 1997 report.  However, the June 
1997 report of arterial occlusive disease was not accompanied 
by a medical opinion linking the condition to the veteran's 
service or service-connected disability.  The only opinion 
which addresses the medical question at issue appears in the 
VA examination report of March 2003.  

The VA examiner determined that arterial occlusive disease 
had not been demonstrated.  The examiner pointed to and 
explained various findings of record, including those 
recorded in June 1997.  In fact, the examiner indicated that 
although the findings were abnormal, the reported pressures 
did not constitute clinically significant arterial occlusive 
disease.  The examiner further noted that there were no 
descriptions of claudication, no institution of medical or 
surgical intervention, and that the progress notes were 
silent regarding arterial vascular disease.  The examiner 
ultimately concluded that arterial occlusive disease was 
mentioned because of the findings of mesenteric occlusion 
which was in fact venous mesenteric thrombosis.  Overall, the 
evidence shows that the veteran has not been diagnosed with 
arterial occlusive disease.  In the absence of proof of a 
present disability, a valid claim has not been presented.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As stated, the medical evidence is negative with regard to 
the matter of service connection for arterial occlusive 
disease.  The only remaining evidence in support of the claim 
consists of lay assertions.  However, as medical expertise is 
required in this instance, the veteran is not competent to 
comment on a medical matter.  See Espiritu, supra.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for arterial occlusive disease.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Evaluations

Residuals of a Crush Injury to the Left Foot

The post-service findings of record reflect the consistent 
reporting of an asymptomatic left foot with occasional 
complaints of pain during periods of cold weather.  VA 
examinations, dating from 1970 to 2002, are negative for x-
ray findings of arthritis or any other abnormalities.  Slight 
pain on the internal rotation of the ankle was noted on 
examination in 1976, but the subsequent examination reports 
are negative for clinical findings of limited motion or pain 
on motion.  Except for mild tenderness noted in August 2001, 
the collective reports are negative for findings of swelling, 
scarring, erythema, or pain on palpation.  The reports are 
also negative for findings of decreased muscle strength and 
neurological manifestations strictly related to the left foot 
injury.  On the most recent examination of April 2002, the 
examiner noted cramping in the arch on palpation, which 
worked out when the veteran placed weight on the foot.  The 
examiner ultimately found no residual of the left foot 
injury.  Therefore, even when factoring in the considerations 
in DeLuca, the clinical findings of record and complaints, 
the disability picture presented does not approximate one of 
moderate foot injury to warrant the assignment of a 
compensable rating under Diagnostic Code 5284.  38 C.F.R. 
§ 4.31 (2002).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5284, do not provide a basis to assign a compensable 
evaluation for the veteran's left foot disability.  

It has been consistently noted throughout the examination and 
x-ray reports that there are no abnormalities or deformities 
of the left foot.  Therefore, the medical evidence does not 
suggest that the veteran's left foot disability is comparable 
to other foot disabilities such as flatfoot (Diagnostic Code 
5276), claw foot (Diagnostic Code 5278), hallux valgus 
(Diagnostic Code 5280), hallux rigidus (Diagnostic Code 
5281), hammertoe (Diagnostic Code 5282), or malunion or 
nonunion of tarsal or metatarsal bones (Diagnostic Code 
5283).  

The veteran has complained of occasional foot pain during 
periods of cold weather.  However, the medical comments of 
record identify the veteran's primary source of foot pain as 
radiculopathy related to the service-connected lumbar spine 
disability.  Therefore, even when considering the occasional 
foot pain during periods of cold weather, the degree of 
disability would not meet the criteria for a 10 percent 
rating under Diagnostic Code 5279 for anterior 
metatarsalgia.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to compensable 
rating for a left foot disability.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Hemorrhoids

The medical records reflect the veteran's complaints of 
persistent heavy bleeding.  



However, the records also show that the veteran's complaints 
of heavy bleeding were related to his use of coumadin.  Also, 
there are reports of mild bleeding and the use of 
suppositories on occasion during flare-ups.  In addition, the 
examination findings are negative for heavy bleeding and the 
presence of hemorrhoids.  Therefore, the disability picture 
presented is no more than mild or moderate hemorrhoids, and 
there is no question as to which rating should apply under 
Diagnostic Code 7336.  38 C.F.R. § 4.7 (2002).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7336, do not provide a basis to assign a compensable 
evaluation for the veteran's hemorrhoids.  

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to compensable 
rating for hemorrhoids.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO considered and provided the criteria for assignment of an 
extraschedular evaluation, it did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hemorrhoids and left foot disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for arterial occlusive 
disease is denied.

Entitlement to a compensable rating for residuals of a left 
foot injury is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Service Connection Claims

As noted in the Introduction, the Board remanded this case in 
January 2001 for the purpose of further development, to 
include securing opinions on the various medical questions 
presented in this matter.  A review of the claims file 
reveals that VA examinations and opinions were secured.  
However, some of the opinions are incomplete.  As the Board 
cannot exercise its own independent judgment on medical 
matters, further examinations are required, to include 
opinions based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, under the VCAA, a veteran is entitled to a 
complete VA medical examination, which includes an opinion as 
to whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  

Also, the Board points out that where the remand orders of 
the Board or the CAVC are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


Small Bowel Ischemia

VA examiners provided medical opinions on this matter in 
December 2002 and March 2003.  In December 2002, the examiner 
commented on hypercoagulability and stated that "[t]he 
reason for the development of the mesenteric thrombosis could 
have been due to local factors but in retrospect one can only 
speculate."  In March 2003, the examiner was not able to 
make a reasonable connection between the spinal condition and 
the episode of venous mesenteric thrombosis.  

Although the examiner's statements address some aspects of 
this claim, the record remains devoid of medical opinions 
related to the 38 U.S.C. § 1151 claim.  The Board requested 
such an opinion in the January 2001 remand.  Also, in 
December 2000, the veteran relayed that he was basing his 
38 U.S.C. § 1151 claim on the VA's refusal to admit him for 
treatment despite his complaints of constipation for a period 
of 28 days.  See Personal Hearing Transcript of December 2000 
at pages 11-12.  Therefore, on remand, the RO should secure 
the requested opinion.  


Shrinking Sex Organs

The veteran alleges that the occurrence of shrinking sex 
organs was caused by a high fever that he had suffered when 
his bladder shut down.  See Personal Hearing Transcript of 
December 2000 at page 4.  Also, in the January 2001 remand, 
the Board specifically requested that the examiner determine 
if the veteran's shrinking sex organs are due to spinal 
disability or any other service-connected disability.  
However, on VA examination in April 2002, the examiner only 
offered an opinion on whether the condition is related to the 
veteran's service-connected spinal condition.  Therefore, on 
remand, the RO should secure the requested opinion.  


Chest Pain

The corresponding medical history report to the 1967 entrance 
examination shows that the veteran reported problems with 
pressure in chest.  In the summary section of the report, it 
was noted that the veteran had suffered a crush injury to the 
sternum in 1963 and that there had not been any sequelae.  

It was also noted that he had experienced dizziness with 
chest pain, and that on occasion he suffered from mild and 
transient chest pain.  On further evaluation in September 
1967, it was noted that the veteran had experienced three 
brief bouts of pain in the substernal location without a 
cough.  The chest x-ray was normal and he was considered fit 
for duty.  He was seen again in December 1967 for complaints 
of pleuritic anterior chest pain with a sudden onset two 
weeks prior.  

The post-service records also contain various complaints of 
chest pain.  For instance, in January 1973 the veteran 
complained of recurrent chest pain when he used his arms.  

In June 1980, he reported that the chest pain would occur 
when he took deep breaths or walked long distances.  In a 
follow-up entry of June 1980, the examiner indicated that the 
cause of the pain had not been determined.  

In the January 2001 remand, the Board requested that the 
examiner indicate an underlying cause for the veteran's chest 
pain.  A VA examination was conducted in September 2001, and 
the examiner diagnosed atypical chest pain and essential 
hypertension.  

The examiner did not address the underlying cause of the 
veteran's chest pain.  Therefore, an opinion should be 
secured to determine the underlying cause of the veteran's 
chest pain, and the issue of aggravation of a pre-service 
disorder.




Soft Tissues, Stiffness, Numbness, Muscle 
Spasm, Achy Joints, Achy Muscles and 
Jerking Muscles

On his entrance examination of 1967, the veteran reported a 
history of swollen or painful joints.  The post-service 
records also reflect complaints of joint pain and findings of 
arthralgia and arthritis.  For instance, on the Agent Orange 
examination of February 1989, the veteran complained of 
stiff, swelling and painful joints that started while he was 
serving in Vietnam, and the examiner reported an assessment 
of arthritis and arthralgia.  

Also, when x-rays of the hands and wrists were taken in June 
1989, the examiner commented that periarticular osteoporosis 
may be present, but further found that periarticular soft 
tissue swelling or marginal erosions were not seen and that 
there was no evidence of rheumatoid arthritis.  In addition, 
when seen in June 2000, the examiner noted muscle wasting of 
the legs and soreness related to the spinal cord injury.  

In the January 2001 remand, the Board requested a medical 
opinion to determine if there was any underlying disease for 
the veteran's complaints of soft tissues, achy joints, and 
various problems with his muscles.  An examination was 
conducted in August 2001.  

The examiner did find slight thickening of the proximal 
interphalangeal joints, and reported that the finding was 
consistent with early arthritis.  However, further opinions 
regarding a relationship between early arthritis and the 
veteran's service or any service-connected disability were 
not included in the report.  Also, the VA examinations 
conducted subsequent to the Board's remand are devoid of any 
mention of or opinions regarding the veteran's other muscle 
and soft tissue complaints. 


Increased Rating for Spondylolysis with Post-Operative 
Fusion, L5-S1

The veteran's spondylolysis with postoperative fusion, L5-S1 
is rated 60 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Since the veteran 
initiated his appeal and the Board remanded the claim in 
2001, amendments have been made to the criteria used to rate 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54345-54349 (August 22, 2002).  The amendments took 
effect on September 23, 2002.  The most recent supplemental 
statement of the case was issued in March 2003, but the new 
criteria were not addressed.  Therefore, the veteran has not 
been informed of the new criteria and their application.  
Also, application of the recently amended rating criteria may 
necessitate a VA rating examination. 

The Board points out that the CAVC has stated that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran 
should be afforded the opportunity to have his case reviewed 
under the most favorable criteria.  For instance, the revised 
version of Diagnostic Code 5293 allows the combination of 
separate evaluations for orthopedic and neurologic 
manifestations, as well as consideration for the effects in 
each spinal segment.  

The CAVC has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board also notes that in developing the case, it is essential 
to obtain medical findings that are stated in terms 
conforming to the applicable rating criteria. See Massey v. 
Brown, 7 Vet. App. 204 (1994).  A thorough and 
contemporaneous examination should include the examiner's 
access to the veteran's medical history, in order to assess 
to all applicable rating criteria, thereby enabling the 
examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should advise the appellant that he has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board, the will not be able to adjudicate 
the claim prior to the expiration of the 
one-year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  The RO should then 
conduct any necessary development brought 
about by the appellant's response.

3.  The RO should forward the claims 
folders to an appropriate medical 
specialist who has not previously seen or 
treated the veteran, or reviewed the 
claims files.  Following a review of the 
claims folders, the physician must offer 
an opinion as to the etiology of the 
veteran's small bowel ischemic thrombosis 
with necrosis.  The physician should 
further opine whether it is at least as 
likely as not that the condition is due 
to or as a result of VA medical care.  

The examiner should also address the 
veteran's argument that he suffered from 
small bowel ischemic thrombosis with 
necrosis because he was refused treatment 
for 28 days despite his complaints of 
constipation.  A finding of negligence is 
not required.  A complete rationale for 
all opinions expressed by the physician 
should be provided.  It is imperative 
that the physician reviews all of the 
evidence in the claims folders, including 
a complete copy of this remand, and the 
examiner should acknowledge such a review 
on the medical report.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The report should be typed. 

4.  The RO should obtain an addendum from 
the VA physician who conducted the 
genitourinary examination of the veteran 
in April 2002.  (If that physician is not 
available, a suitable substitute should 
be designated.)  The VA physician should 
be provided with the claims file and copy 
of this remand, and should acknowledge 
such review in the report.  All findings, 
opinions and bases therefore should be 
set forth in detail.  

The examiner should state if it is least 
as likely as not that the current sex 
organ disability was proximately due to 
or the result of the veteran's service-
connected neurogenic bladder, including 
an instance of a high fever in the 1990s.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, with additional examination as 
an option.  

5.  The veteran should be afforded a VA 
examination by an appropriate medical 
specialist for the purpose of 
ascertaining whether he has an 
identifiable chronic acquired disorder to 
account for chest pain, and time of 
origin (pre-service, in service, or post-
service) of any chest pain that he 
suffers from.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was made available for review 
in conjunction with the examination.

If an underlying disorder is found, then 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the diagnosed condition is 
related to service, or if pre-existing 
service, was aggravated therein.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.



6.  The RO should arrange for a special 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate medical specialist for the 
purpose of ascertaining whether the 
veteran has a chronic acquired disorder 
manifested by soft tissues, stiffness, 
muscle spasm, achy joints, achy muscles, 
and jerking muscles.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

The examiner must be requested to express 
an opinion as to whether any chronic 
acquired disorder(s) found on examination 
to account for the veteran's complaints 
is/are related to active service to 
include as secondary to Agent Orange 
exposure, or if pre-existing service, 
was/were aggravated thereby, or is/are 
secondary to any service-connected 
disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale

7.  The RO should obtain an addendum from 
the VA physicians who conducted the 
orthopedic and neurological examinations 
in August 2001.  (If those physicians are 
not available, suitable substitutes 
should be designated with further 
examination as an option.)  


The VA physicians should be provided with 
the claims file, a copy of the previous 
remand, and copy of this remand, and 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the old and new provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
All findings, opinions and bases 
therefore should be set forth in detail.  
The examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and new 
criteria under Diagnostic Code 5293.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the Board's 
development and if they are is not, the 
RO should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for small bowel 
ischemic thrombosis with necrosis, a 
shrinking sex organ, chest pain, soft 
tissues and muscle problems, and an 
increased rating for spondylolysis with 
postoperative fusion, L5-S1.  

The matter of service connection for 
small bowel ischemic thrombosis with 
necrosis should include consideration of 
the provisions of 38 U.S.C. § 1151 and 
whether these claimed disability 
increased in severity as a result of his 
service-connected spinal condition 
pursuant to Allen v. Brown, 7 Vet. App. 
439 (1995).  In adjudicating the claim of 
an increased rating for the lumbar spine 
disability, the RO should take into 
account the newly amended provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his appeal.  38 C.F.R. § 3.655 (2002).


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



